Bradley, J.:
The statute under which the exemption is claimed by the relators provides that “every building erected for the use of a college, incorporated academy, or other seminary of learning, and in actual use for either of such purposes; every building for public worship, every school-house, court-house and jail, used for either of such purposes, and the several lots whereon such buildings so used are situated, and the furniture belonging to each,” shall be exempt from taxation. (1 R. S., 388, § 4, sub. 3, as amended by Laws of 1883, chap. 397.) The buildings of the relator, so far as requisite for the purpose, come within the provisions of this statute. They have been for many years and were, at the time of the assessments, used as and for a seminary of learning. The question here is whether the exemption extends to all the land there owned by and in the occupation and use of the relator, or whether less than the whole, and if so, how much, and what portion of it, properly comes within such protection.
The land constituting this farm was known as lots 27 and 28 of the “Mile Reserve,” and extends back from the river about one *30mile, and is in width about one-half mile. The buildings are near the west end of the farm, and consist of a college building, a chapel and other buildings occupied as tailor shop, for repairing the clothes of the professors and pupils, a shop for repairing their shoes, a music and band-room, and some sleeping-rooms; a laundry, a wood-house and balje-shop, a carpenter shop, a machine shop, a printing office, a gas-house, a boiler-room, and some dwellings. The buildings are occupied, used, and the business carried on for the benefit and purposes of the institution and the teachers and students of the college. There is also a cemetery and an apple orchard on the premises.
The land further east is used for raising vegetables, grain, hay, and for pasturage. Horses are kept for the purpose of working the land, and upwards of thirty cows to supply milk and butter. The teachers and students are furnished by the corporation with board, and washing and mending are done for them there, and the students are charged for it. All the products of the farm are used upon the premises, to supply those engaged there as teachers, students and servants, and are said to be insufficient for such purposes. The number of students was 190, from September, 1884, to June, 1885. Since then the average has been 150. The college has capacity for 225. From the printing office is issued, to subscribers, a paper edited by students, and some job work is done there. The premises, as a whole, are operated for the benefit of the institution, and the system by which they are conducted seems to be one for its maintenance. Its purpose, evidently, is self-support.
The policy of the law has been, in this State from an early day, to encourage, foster and protect corporate institutions of religious and literary character, because the religious, moral and intellectual culture afforded by them were deemed, as they are in fact, beneficial to the public, necessary to the advancement of civilization, and the promotion of the welfare of society. And, therefore, those institutions have been relieved from the burden of taxation by statutory exemption.
This statute is entitled to such a construction as will permit it to serve the purposes in view. There is, by its terms, no qualification of the purposes for which the lot on which the buildings are situated may be used, nor is the dimension of the lot prescribed; *31but a reasonably necessary interpretation requires that tbe lot be devoted to no use other than that which is necessary or fairly incident to the use and purposes of the institution. The contemplated dimensions of the lot must, in like manner, be governed by the reasonable and proper uses to which it is applied rather -than to its magnitude when within reasonable limits in that respect. Suitable recreation and physical exercise are deemed requisite to health and successful mental culture. The means and opportunity for that purpose may, therefore, properly be provided upon the premises of a literary institution for its students. This was the view of the Special Term, and its order embraced within the exemption all those portions of the land in question devoted to such purposes. The inquiry now arises whether that portion of the lot or farm which supplies the substantial maintenance of the relator, that which furnishes its vegetables, the grain for its bread, the milk, butter and pork for its ^table, come within the like protection. The farm upon which the college building is situated is used for the maintenance of the college, goes in support of its efficiency in aid of education and seems to be wholly devoted to the purposes of the institution and in its behalf. And, so far as adequacy may furnish a guide in that direction, it does not here appear that the extent of the premises is unreasonable for those purposes. The question presented does not seem to have often arisen under the statute.. The question has in this State usually been one of concession rather than litigation.
In People ex rel. Academy of the Sacred Heart, etc., v. Commissioner of Taxes (6 Hun, 109), the relator was an academy, its buildings were upon premises owned by it, containing about fifty acres. The buildings covered five acres, a garden occupied eight acres of it, where vegetables were produced for the use of the teachers and pupils, and thirty-six acres were used for walks and recreation of the students. The court there held that the entire land was within the meaning of the statute exempt from assessment from taxes. And this was affirmed by the Court of Appeals. (61 N. Y., 656.)
In People ex rel. St. John's College v. Commissioner of Taxes (10 Hun, 246), the lots ou which the college buildings were situated comprised 103 acres, the portions not occupied by the buildings were used as a vegetable garden and for farming purposes for the *32pupils, teachers and officers of the college, as a cemetery, and for the recreation and walks of the pnpils. It was held that the land was exempt from taxation. The rule of construction of the statute adopted in those cases appears to be applicable to the case at bar. The difference in quantity of the lands there and in this case does not seem important, inasmuch as all portions of the lot or farm in question are in use for the purposes of the college, its pupils, teachers and servants, and its products are wholly devoted to, and exhausted by, such use. The question is wholly one of statutory construction and not of discretion of the assessors, when the facts are not in dispute. When they made the assessment the assessors may not have had the means of information satisfactory to them of the operation of the land and the uses made of its products.
The premises appeared to have the management common to farming lands, and were operated for like general purposes, and in like manner divided by fences into fields for{grain, meadow and pasture.' The facts are not questioned by the evidence that the agricultural and horticultural business of the farm are conducted by the relator through its servants, for the single purpose of furnishing supplies for its maintenance, upon the system adopted by it to carry on its work of education. And whether or not this may be deemed the better manner to- aid the result, in view of or within the legitimate purposes of the institution, is not the subject of inquiry here, but is matter of its discretion, unless it may be seen that it is an improper exercise of corporate power in aid of or to accomplish the purposes of its organization. It is not so treated. (People ex rel. St. John's College v. Comr. of Taxes, supra ; Wesleyan Academy v. Wilbraham, 99 Mass., 599.)
The question presented by this case is one of some importance, in view of the quantity of land embraced in the lot, and of the fact that the products are used to some extent to supply the students with board for a consideration by them paid.
In the view taken here, this is not done as a means of profit, as distinguished from that of maintenance of the institution, but as the latter, and for its support in the accomplishment of its educational purposes. This construction of the statute seems to lead to the conclusion that the limit is measured only by adequacy, when the situation in other respects comes within the statute, and that *33any other rule must be dependent upon legislation. And although this construction is not made entirely clear by the terms of the statute, the adjudications referred to seem to furnish authority for its support.
The fact that the lot is intersected by a highway, and a railroad constructed through it, does not, we think, affect its character as a lot, in its relation to the institution as such, within the meaning of the statute. The question was, to some extent, in the St. John’s College case. While most of the buildings are west of the railroad there are some east of it, “erected for the use of seminary,” within the meaning of the statute.
The amendment of 1883, given to the statute, is not a modification bearing upon any question in this’ case. The purpose and effect of the amendment were to designate, as the buildings within the statute, those only which are in use for the specified purposes.
These views render the consideration of the question relating to the omitted tax of 1884 unnecessary.
We think that question was properly disposed of at the Special Term. In entering the land upon the roll of 1885, as for an omitted tax of the preceding year, the assessors could exercise no discretion. Their powers and duties in that respect were ministerial. They could properly do no more than to enter the same valuation as that of the year before, and the board of supervisors were required to levy a tax at the same rate per cent as that of such year. (Laws of 1865, chap. 453; People ex rel. Oswald v. Goff, 52 N. Y., 434.) We think the assessors were not permitted by this statute, with a view to an omitted tax, to insert on the roll a greater valuation than that of the preceding year, although they made entry as original assessment of an increased quantity of land, but that they should have 'been governed by the judicial action of the assessors of such preceding year.
If the view taken of this case is correct, the conclusion follows that the judgment should be reversed, so far as it sustains the assessment of any portion of the relator’s land, and so modified as to direct that the assessment of 18S5 be stricken from the roll, and in other respects, and as so modified affirmed.
Smith, P. J., and Barker, J., concurred; Haight, J., not sitting.
*34Judgment, so far as it sustains the assessment of any portion of the relator’s land, reversed, and so modified as to strike the assessment of 1885 from the roll, and as so modified affirmed, without costs to either party.